Pfeifer, J.,
dissenting.
{¶ 58} The majority opinion well states the objectionable nature of retroactive legislation and accurately sets forth the test to determine whether legislation was designed to apply retroactively and whether it is constitutional. We diverge on our conclusions.
*455{¶ 59} I dissent because former R.C. 2151.26 and 2151.011(B)(6) do not contain provisions allowing them to be applied retroactively to an offense that occurred prior to the enactment of the statutes. State ex rel. Wehrung v. Dinkelacker (2001), 92 Ohio St.3d 310, 311, 750 N.E.2d 154 (Pfeifer, J., dissenting). The retroactive application of R.C. 2151.26 and 2151.01(B)(6) fails on both statutory and constitutional grounds.
{¶ 60} First, the General Assembly has not specified that the statutes at issue should be applied retrospectively. The “ ‘clear indication of retroactive application’ ” required by Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 106, 522 N.E.2d 489, is lacking. Id. at 106, 522 N.E.2d 489, quoting Kiser v. Coleman (1986), 28 Ohio St.3d 259, 262, 28 OBR 337, 503 N.E.2d 753.
{¶ 61} Former R.C. 2151.011(B)(6) and 2151.23(1) were clearly designed to change the law that gave juvenile courts at least initial jurisdiction over persons apprehended after they turned 21 for crimes they committed before the age of eighteen. R.C. 2151.011(B)(6) and 2151.23(1) achieved the sought-for change— but only for children who committed crimes during the life of those statutes. The statutes do not reach back to acts that occurred before their effective dates.
{¶ 62} The 1997 version of R.C. 2151.011(B)(6)(c) changed the definition of “child” to exclude “[a]ny person who, while under eighteen years of age, commits an act that would be a felony if committed by an adult and who is not taken into custody or apprehended for that act until after the person attains twenty-one years of age.” (Emphasis added.) 147 Ohio Laws, Part II, 3421-3422. The General Assembly used the present tense “commits” in crafting the statute. The use of the past tense, “committed,” would have evidenced a clear intent by the legislature to make the statute applicable to acts committed before the effective date of the statute. The way the statute is written encompasses acts, not just apprehension, that occurred while the statute was in force, not before the statute was written.
{¶ 63} Likewise, former R.C. 2151.23(1) stated:
{¶ 64} “If a person under eighteen years of age allegedly commits an act that would be a felony if committed by an adult and if the person is not taken into custody or apprehended for that act until after the person attains twenty-one years of age, the juvenile court does not have jurisdiction to hear or determine any portion of the case charging the person with committing that act.” (Emphasis added.) 146 Ohio Laws, Part II, 2054.
{¶ 65} Again, the use of the present tense indicates that the statute applies to acts that occur over the life of the statute. The law tells persons under 18 years old that if they commit a felony but avoid apprehension until after age 21, they will face disposition of their case through the criminal court. It alerts persons under eighteen years of age to the consequences of not facing responsibility for *456their actions in a timely manner. The statute does not speak to persons over 21 who have already committed a felony as a juvenile before the statute was enacted. Those persons would be unable to conform their behavior to the statute. Under the majority’s construction, however, people over the age of 21 are simply informed that under this new statute they must now face new and different consequences for their previous acts. That interpretation is untenable — the way the statute is written requires both the commission of the felonious act and the apprehension to occur as of the effective date. The General Assembly could clearly have written the statute otherwise, but did not.
{¶ 66} Even if the statutes did feature clear evidence of intended retroactivity, such an application would be unconstitutional. A statute is unconstitutionally retroactive pursuant to Section 28, Article II of the Ohio Constitution “if it impairs vested rights, affects an accrued substantive right, or imposes new or additional burdens, duties, obligations, or liabilities as to a past transaction.” Bielat v. Bielat (2000), 87 Ohio St.Sd 850, 354, 721 N.E.2d 28.
{¶ 67} In finding that the statutes are remedial, rather than substantive, the majority ignores the important distinctions between juvenile and criminal courts. This court’s recognition in In re Anderson (2001), 92 Ohio St.3d 63, 748 N.E.2d 67, syllabus, that a juvenile court proceeding is a civil action, not a criminal one, demonstrates that the differences are substantive. The dichotomy between juvenile and criminal courts exists because we understand the important differences between children and adults, not just in their ultimate disposition once they are adjudged, but also in the motivations behind their behaviors.
{¶ 68} Whenever the juvenile offender is ultimately apprehended, at the time of the crime or after he turns twenty-one, the fact remains that a child committed the offense. Who of us is the same person we were as a teenager? Who of us is the person we aspired to be as a teenager? Our juvenile laws and courts take into account that we are eminently changeable and reformable at that age. The juvenile court structure recognizes our undeveloped judgment capabilities, our nonappreciation of the future, and the temporary and evolving nature of our influences. The 1997 versions of R.C. 2151.011(B)(6) and 2151.23(1) keep a court from viewing Walls as he was when the crime was committed — as a child. And that is substantive.
{¶ 69} Ohio’s juvenile court system at the time Walls committed his crimes was not naive as to serious juvenile offenders. Pursuant to the version of R.C. 2151.26(A) in place at the time Walls committed his offenses, if the aims of the juvenile court system could not be met as to a specific child, or if the child provided an extraordinary threat to the community if released from custody too soon, then bindover to adult criminal court was appropriate. See 140 Ohio Laws, Part I, 585-586. Bindover may very well have been appropriate in the case of *457Walls. But he at least deserved his threshold chance before the juvenile court. More important, there are others out there who probably deserve it more.
Robin N. Piper, Butler County Prosecuting Attorney, and Daniel G. Eichel, Assistant Prosecuting Attorney, for appellee.
Law Offices of Scott J. Frederick, Scott J. Frederick and Kristen L. Sphar, for appellant.
Michael K. Allen, Hamilton County Prosecuting Attorney, and Rebecca L. Collins, Assistant Prosecuting Attorney, urging affirmance for amicus curiae Ohio Prosecuting Attorneys’ Association.
David H. Bodiker, Ohio Public Defender, and T. Kenneth Lee, Assistant Public Defender, urging reversal for amicus curiae Office of the Ohio Public Defender.